Citation Nr: 1615192	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-46 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in May 2014.  The Board noted that a claim for service connection for bronchial asthma has previously been denied by the Board in March 2005.  However, the Board found that the Veteran's January 2010 application for service connection for hay fever, rhinitis, and sinusitis constituted an original claim which encompassed all currently diagnosed conditions other than bronchial asthma, including hay fever, sinusitis, and rhinitis.  The matter was remanded for further development and has now been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The July 1963 entrance examination shows that the Veteran's nose, sinuses, chest and lungs were all normal, and he is presumed to have been sound upon entering service.  

2.  Medical opinion states that the Veteran's hay fever, allergic rhinitis, and sinusitis are all one and the same in this specific instance, and that this disability clearly and unmistakably existed prior to active service.  

3.  Medical opinion states that there is clear and unmistakable evidence that there was no worsening of the Veteran's hay fever, allergic rhinitis, sinusitis, or any other disability during service.  

CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a January 2010 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his respiratory disabilities.  The second examination was requested in the May 2014 remand, and the examiner was asked to provide opinions as to whether or not there was clear and unmistakable evidence that the Veteran's disabilities existed prior to service, and whether or not there was clear and unmistakable evidence that it did not increase in severity during service.  This was accomplished in a June 2014 VA examination.  The Veteran's VA treatment records have also been obtained, and he has submitted pertinent private medical records.  The November 2010 substantive appeal shows that the Veteran requested a hearing before a Veterans Law Judge, but an April 2012 VA Form 8 states that he cancelled this request.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has an upper respiratory disability other than asthma that was aggravated by active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the service treatment records shows that on a Report of Medical History obtained for induction purposes in July 1963, the Veteran reported a history of respiratory conditions including, sinusitis, hay fever, asthma, and chronic cough.  However, the Report of Medical Examination obtained at this time shows that the Veteran's nose, sinuses, lungs and chest were listed as normal, and he was found qualified for induction.  VBMS 5/09/14 STR, p. 69.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the July 1963 induction examination shows that the Veteran's nose, sinuses, lungs and chest were normal, he is presumed to have been sound when he entered service.  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

A history of preservice existence of conditions recorded at the time of entrance examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical  evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  38 C.F.R. § 3.304(b)(1)(2). 

In service treatment records from May 1964 to July 1964, the Veteran was seen for various respiratory complaints.  He was diagnosed with an upper respiratory infection, rhinitis and pharyngitis.  VBMS 5/09/14 STR, pp. 17, 24.  

Service notes from April 1965 reveal complaints of dyspnea.  Approximately two weeks later, he complained of pain in his throat, chest and lungs.  Upon examination, his heart, throat, chest and lungs were all found to be within the normal limits.  VBMS 5/09/14 STR, p. 51. 

In September 1965 the Veteran complained of a chest cold and difficulty breathing.  He was treated for a cough.  VBMS 5/09/14 STR, p. 47. 

In the October 1965 separation examination the Veteran reported a history of respiratory conditions including, sinusitis, hay fever, asthma, and shortness of breath.  The veteran's lungs and chest were listed as normal, and he was found qualified for separation.  VBMS 5/09/14 STR, p. 78.  

Available evidence does not show that the Veteran received any treatment for respiratory symptoms following separation from service until 1998.  The Veteran testified in a hearing before the Board in February 2004 that he first sought treatment from the VA for his respiratory symptoms in 1966 and that he continued to receive treatment from the VA throughout the 1970s.  He further testified, however, that his treatment records from these periods had been lost. 

May 1998 records received from Baylor Medical Center show that the Veteran exhibited symptoms including shortness of breath, wheezing, and a cough, and he was treated for asthma.  VBMS 10/10/01 Medical Treatment Record- Non-Government Facility pp. 1-16.  

A November 2000 letter from D. A. Maynard, D.O., states he had been treating the Veteran since July 2000 for COPD and allergic rhinitis, among other things.  VBMS 4/10/10 Medical Treatment Record- Government Facility p. 5.  

The Veteran underwent VA examination in January 2002.  He stated that he experienced his first asthma attack in Hawaii in 1964-1965.  He still had frequent asthma attacks which were less severe since he had been taking medications on a regular basis.  Examination of the lungs revealed a few rales and rhonchi at the bases but they were mostly clear.  The impression was that the Veteran had true bronchial asthma, mild to moderately severe. 

A VA examination in August 2003 yielded an impression of chronic bronchial asthma, which was currently controlled with prescribed inhalers.  It was noted that the service treatment records did not reflect a diagnosis of asthma.  The examiner opined that asthma had historically developed since that time. 

A February 2004 VA treatment record includes an assessment of acute sinusitis.  VBMS 2/23/10 Medical Treatment Record- Government Facility p. 1.  

An October 2008 ear, nose, and throat consult noted a five month history of sinus problems.  The Veteran complained of an inability to breathe through his nose; and, maxillary/frontal sinus pressure.  A CT scan showed chronic sinusitis.  VBMS 2/23/10 Medical Treatment Record- Government Facility p. 13.  A repeat CT of the sinuses in December 2008 noted significant residual maxillary and patchy bilateral ethmoid sinus pressure.  VBMS 2/23/10 Medical Treatment Record- Government Facility p. 7.  

In a March 2010 VA examination, the examiner noted that review revealed the Veteran had been treated on one occasion in service for an upper respiratory tract infection/rhinitis/sinusitis.  He was asked to provide an opinion as to whether there might be a current disability regarding sinusitis, rhinitis, hay fever, and if so whether it might be related to the one time treatment in service for upper respiratory tract infection/rhinitis/sinusitis.  The examiner noted that he could find no evidence of chronic allergic rhinitis incurred while on active duty.  Allergic problems were noted by the Veteran prior to enlistment, but there was no evidence that this progressed while in service.  He was treated for, "the usual URI's a couple of times while on active duty."  There was no evidence of any chronic ENT problems incurred in active duty.  "Therefore, it is my opinion, that it is less likely than not that the current allergic rhinitis might be related to military service, including less likely than not related to any treatment on active duty."

The Veteran was afforded a VA otolaryngology examination in June 2014.  The claims file, including VBMS, was reviewed by the examiner.  The examiner found that at the present time, the Veteran exhibited signs and symptoms of no more than mild allergic rhinitis.  This was confirmed by nasal endoscopy that showed only mild mucosal edema present and nothing else.  The examiner added that there was no evidence of recurrent or chronic sinusitis.  The examiner noted that the Veteran had complained of hay fever, sinusitis, and his nose being stopped up prior to enlistment.  These complaints were all consistent with the current complaints of nasal congestion.  The examiner said that in essence, the Veteran was self-diagnosing his pre-existing condition of allergic rhinitis.  

The examiner opined that "..hay fever, allergic rhinitis, and sinusitis are all one and the same in this specific instance, all of which clearly and unmistakably preexisted active service."  He further opined that there was clear and unmistakable evidence that the preexisting allergic rhinitis did not worsen while on active duty.  The examiner said that there was no permanent increase in disability during service, and that the record contained clear and unmistakable evidence that there was no worsening present from the baseline of military enlistment even to the present time.  

The Board finds that entitlement to service connection for a respiratory disorder, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis is not warranted.  After an examination of the Veteran and a review of his medical records, the June 2014 VA examiner diagnosed him as having allergic rhinitis.  The examiner indicated that in this case, the diagnosis of allergic rhinitis was synonymous with hay fever and sinusitis.  He opined that there is clear and unmistakable evidence to show that this disability existed prior to service.  There is no medical opinion to the contrary, and the Board notes that the Veteran does not dispute the pre-existence of his disability.  

Furthermore, the examiner opined that there is clear and unmistakable evidence to show that the Veteran's rhinitis/sinusitis/hay fever did not increase in severity during service, and that it had never increased in severity.  Once again, there is no medical opinion to the contrary.  The Board notes that the Veteran argues his disability did increase in severity during service.  However, while the Veteran is competent to describe his symptoms, he is not shown to have the medical training that would allow him to provide an opinion to a complex medical question such as whether or not his disability underwent a permanent increase in severity during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Therefore, as the only competent medical opinion of record found that there is clear and unmistakable evidence to show that the Veteran's respirator disability existed prior to service, and clear and unmistakable evidence to show that it did not increase in severity during service, the presumption of soundness is overcome, and service connection is not established. 


ORDER

Entitlement to service connection for a respiratory disability, to encompass all currently diagnosed conditions other than bronchial asthma, and, including hay fever, sinusitis, and rhinitis is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


